Citation Nr: 0820921	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
encephalopathy.

2.  Entitlement to a compensable evaluation for scars as a 
residual of a shell fragment wound to the head and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to November 1945.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In July 1997, the Board affirmed the RO's rating decision.  
The veteran then
appealed the Board's decision to the United States Court of 
Appeals for Veterans
Claims (Court).  In April 1999, based on a Joint Motion To 
Vacate (joint motion),
the Court vacated the Board's decision and remanded the 
claims to the Board for
readjudication consistent with the joint motion.

In February 2000, March 2004, October 2005 and May 2006, the 
Board in turn remanded the claims to the RO, including via 
the Appeals Management Center (AMC) in Washington, D.C.  For 
the reason explained below, the RO again REMANDS the claims 
to the RO via AMC.    

For good cause shown, the Board has granted the veteran's 
motion to advance this case on the Board's docket pursuant to 
the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).


REMAND

The veteran claims entitlement to service connection for 
post-traumatic encephalopathy and entitlement to an increased 
evaluation for scars as a residual of a shell fragment wound 
to the head and neck.  Additional action is necessary before 
the Board decides these claims.  

In its May 2006 Remand, the Board instructed the RO to 
undertake certain action in support of the veteran's claims.  
The Board specifically requested the RO to afford the veteran 
VA neurologic, orthopedic and scar examinations and to obtain 
and associate with the claims file reports of the VA 
examinations the veteran underwent in 2000, all notification 
letters and supplemental statements of the case dated since 
March 1997, the parties' March 1999 joint motion, the Court's 
April 1999 Order and the Board's February 2000 Remand.  
Thereafter, while the claim was in remand status, the RO 
partially complied with the Board's instructions by affording 
the veteran VA neurological, spine and scar examinations.  
The RO also obtained and associated with the claims file VA 
clinical documents, which confirm that the veteran reported 
for VA examinations in June 2000 and, because his case was in 
remand status, was referred to a specific physician for such 
examinations.  The RO did not then obtain and associate with 
the claims file the reports of the VA examinations, or any of 
the other documents noted above.  Given the foregoing, it is 
necessary to remand these claims pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  On remand, the RO should satisfy 
its duty to assist the veteran by obtaining and associating 
with the claims file all previously requested documents, most 
of which are constructively in VA's possession.  

This case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of all notification letters 
and supplemental statements of the case 
dated from March 1997 to May 2006, 
reports of VA examinations conducted in 
June 2000, the parties March 1999 joint 
motion, the Court's April 1999 Order, and 
the Board's February 2000 Remand. 

2.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



